COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Richard Charles Riette v. State of Texas

Appellate case number:      01-14-00203-CR

Trial court case number:    1395252

Trial court:                183rd District Court of Harris County

        On June 10, 2014, the court reporter filed the reporter’s record in the above-
referenced appeal. In Volume 5 of the reporter’s record, the court reporter listed State’s
Exhibit 4, an MDT audio recording, and State’s Exhibit 5, a demo video, as exhibits that
were admitted at trial, but were not attached to the electronic reporter’s record because
they were physical exhibits. Pursuant to Texas Rule of Appellate Procedure 34.6(d) and
(g)(1), the court reporter in the above trial cause is ordered to request from the trial court
clerk the original State’s Exhibits 4 and 5 and to prepare, certify, and file in the appellate
court a supplemental reporter’s record in an electronic format containing State’s Exhibits
4 and 5. See also TEX. R. APP. P. app. C, Rules 2(a)-(b) & (f) (ordering court reporter to
prepare and electronically file an amended or supplemental reporter’s record).
      Accordingly, we ORDER that the court reporter, within 10 days of the date of this
Order, file a supplemental reporter’s record in an electronic format containing State’s
Exhibits 4 and 5.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: July 31, 2014